DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is to replace the office action submitted on 10/16/2020.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1/19/2021, with respect to the rejection(s) of claim(s) 1-5, 7, 12-13, 15-16, 18, 21-22 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20140135882 granted to Prasannakumar et al. in view of US Pat Pub No. US20140031837A1 granted to Perryman et al. in yet further view of US Patent Publication Number 20080303728 granted to Lee et al. for claims 1-5, 12-14, 15, 18, 21-26 and further in view of US Patent Publication Number 20150255858 granted to Li et al. for claims 7 and 16 as detailed below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a received device” in claim 12. The claim fails to set forth any structural limitation. Details of this limitation is withdrawn from paragraphs 0061-0062 of the specification and Fig. 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13, 15-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As amended on 09/02/2020, claims 12 and 18 each set forth that  the antenna, which includes a curved section having a constant distance from an inside surface of the second end of the header, is between a center of curvature of the curved section of the antenna and the housing of the core assembly. 
No mention is made in the originally filed disclosure of the curved portion of the antenna having a center of curvature.  In the drawings, no portion of any figure includes anything indicating a point as a center of curvature of the curved section of the antenna.  Only the description of Fig. 4 at [0079] specifically identifies an antenna as having a first straight section 410, a second straight section 412, and a curved section 408.  However, the lead line for 408 points to a straight line that parallels the side wall of the header, and presumably includes the second straight line of the antenna that parallels the opposite wall of the header, as well as the curved connecting curved portion that parallels the curved end of the header and connects the two straight lines.  One has to guess what is meant by the newly claimed center of curvature for a "curved section" that is illustrated at 408 as having two straight sides connected by a curve.  It appears that, if one only considers the connecting curved portion of 408, that its center of curvature is slightly below the reference numeral 424 in Fig. 4A.  It can be seen that 
Therefore, the originally filed disclosure does not support the newly recited limitation that the antenna is between the center of curvature of the curved section of the antenna and the housing of the core assembly 204, and this limitation constitutes new matter. 

It is noted that Applicant's remarks that accompany the amendment fail to identify where support for this newly added limitation can be found and further fails to state that the amendment includes no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 appears to contradict claim 1, from which it depends. Claim 4 recites wherein the electrode forms a portion of the first outside surface of the header, which contradicts the recitation in claim 1 that the electrode is positioned within the header and adjacent a first outside surface of the header.  It is unclear how an electrode could be simultaneously disposed within the header, and also form a portion of the first outside surface of the header.  Further, it is unclear how the electrode could be both adjacent to a first outside surface while simultaneously forming a portion of the first outside surface.  This is effectively saying the electrode is adjacent to itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 12-14, 15, 18, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140135882 granted to Prasannakumar et al. (hereinafter “Prasannakumar”) in view of US Pat Pub No. US20140031837A1 granted to Perryman et al. (hereinafter “Perryman”) in yet further view of US Patent Publication Number 20080303728 granted to Lee et al. (hereinafter “Lee”).
Regarding claim 1, Prasannakumar discloses an implantable medical device (IMD) (e.g. fig. 2, para 0056, IMD 16), comprising: a core assembly (e.g. fig. 2, para 0056 body 40) comprising a housing having circuitry disposed therein (e.g. fig. 2, para 0056 body 40); a header (e.g. fig. 2, para 0056 header 38) comprising an exterior surface that encloses an interior region (it is noted that the header inherently includes an exterior surface that encloses an interior region as shown in figs 2 and 3), wherein a first end of the header is coupled to the housing (e.g. fig. 2, para 0056, header 38 attaches to body 40), and wherein a second, opposite, end of the header includes an outer curved end surface (e.g. fig. 3 showing the header, having at least one curved section on the side opposite the side that attaches to the body 40); and an antenna disposed within the header (e.g. antenna 44/58), the antenna including a curved section lying in a single plane (e.g. antenna 44/58, fig. 4A, showing the antenna), wherein the curved section is a conducting ribbon (e.g. figs 4A-4B, it is noted that the applicants own disclosure in paragraph 0073 states that a conducting ribbon as having a flat cross section as shown here in fig. 4B); an electrode disposed within the header (e.g. electrode 42), wherein the electrode is positioned adjacent a first outside surface of the header (e.g. fig. 6A-6E, electrode being parallel to one side of the header), wherein the antenna is offset from the first outside surface in a direction of a second outside surface (e.g. figs 6A-E, showing antenna 58 disposed parallel to the second Although Prasannakumar discloses the conducting ribbon disposed near the outer curved end surface (as provided in various figures), it fails to disclose disposing the conducting ribbon closer (curved section of the antenna) is disposed closer to the outer curved end surface than any part of the electrode. However, Perryman teaches that the antenna is deposed closer to the curved end surface (top of the header) than any part of the electrode (e.g. fig. 7 a, and para 0055 , antenna 208 and electrodes 203). This would allow the antenna to be coupled to tissue which would improve the predictable result of improving the form factor of a wireless lead and allow for miniature diameters (e.g. para 0034). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Prasannakumar with the teachings of Perryman to provide the predictable result of improving the form factor of a wireless lead and allow for miniature diameters
Although Prasannakumar as modified by Perryman renders the limitations above obvious, it fails to explicitly recite the curved section of the antenna circumferentially surrounds an exterior portion of the electrode. Lee teaches that it is known to have an implantable medical device (e.g. fig. 2, implantable medical device 10) having a header (here referred to as connector 102) that houses electrode, sensor or antenna (e.g. para 0046, 0072 “antenna, MBC, ICR, radiopaque, radio frequency identification (RFID), sensor, such as a sensor to sense a physiological parameter, or could any other component where it is desired to position the component within the connector 102”) wherein the curved section of the antenna circumferentially surrounds an exterior portion of the electrode (e.g. fig. 19, showing antenna 

Regarding claim 2, Prasannakumar as modified by Perryman and  Lee (hereinafter “modified Prasannakumar”) renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar further comprising a scaffold assembly (e.g. attachment plate 46 as seen in Figs. 3, 4B, 6A-B) configured to position the antenna (e.g. 44/58) and/or the electrode (e.g. 42) within the interior region of the header (e.g. 38; Para. 0056).

Regarding claim 3, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar disclosing wherein the antenna is offset from the electrode  (e.g. Figs 3, 6A-6B and fig 18 show that the antenna 58 is offset from the first outside surface which is adjacent the electrode).  

Regarding claim 4, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar disclosing wherein the electrode forms a portion of the first outside surface of the header (e.g. fig 3, 6B and 18 showing electrode 42 adjacent a first wall, here “a first outside surface of the header; it is noted that the claim does not require the electrode to replace or be presented through the first wall. It only requires the electrode to be formed to be a portion of the wall).  

Regarding claim 5, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar disclosing wherein the IMD is configured to be implanted in a patient such that the first outside surface of the header faces in a direction toward the inside of the patient's body, and a second outside surface of the header faces in a direction away from the inside of the patient's body (e.g. Para. 64; Figure 1).  

Regarding claim 12, Prasannakumar discloses a system, comprising: an implantable medical device (IMD) (e.g. fig. 2, Para 0056, IMD 16) configured to be implanted within the body of a patient (e.g. Fig. 2), the IMD comprising: a core assembly (e.g. fig. 2, Para 0056 body 40) comprising a housing having circuitry disposed therein  (e.g. fig. 2, Para 0056 body 40); a header (e.g. fig. 2, Para 0056 header 38) comprising an exterior surface that encloses an interior region (e.g. fig. 2 showing header which inherently includes an exterior and an interior region), the header coupled, at a first end, to the core assembly housing (e.g. fig. 2, Para 0056 header 38 attached to body 40), and extending to a second end; an antenna disposed within the header (e.g. 44/58 Fig. 3), the antenna including a curved section (e.g. Fig. 4 shows an antenna 44/58 having a curved section lying in a single plane as marked by A shown below), wherein a distance between the curved section of the antenna and an inside surface of the second end of the header is constant  (e.g. Fig. 6F shows the curved section of the antenna maintains a constant distance to the header as shown), wherein the curved section is a conducting ribbon (e.g. Fig 4B; it is noted that the applicant’s own disclosure in paragraph 0073 states that a conducting ribbon as having a flat cross section as shown here in figure 4B. Therefore, the flat section of the antenna is understood to be the conducting ribbon), and wherein the antenna is between a center of curvature of the curved section and the housing (e.g. Fig. 2; it is noted that the claim does not specify any axis or planes and the term “between” does not provide any details regarding where in-between the two points the antenna would be positioned. therefore, it is understood that the size of the antenna allows at least a portion of it to be at the center of curvature of the curved section and the housing); and an electrode disposed within the header (e.g. 42, Fig. 3 header 38), wherein the antenna is offset from the electrode (e.g. Figs 3, 6A-6B and fig 18 show that the antenna 58 is offset from the first outside surface which is adjacent the electrode); and a receiving device (e.g. programmer 24) configured to communicate with the IMD via a wireless communication link (e.g. Para. 0058).
Prasannakumar discloses the conducting ribbon disposed near the outer curved end surface (as provided in various figures), it fails to disclose disposing the conducting ribbon closer (curved section of the antenna) is disposed closer to the outer curved end surface than any part of the electrode. However, Perryman
Although Prasannakumar as modified by Perryman renders the limitations above obvious, it fails to explicitly recite the curved section of the antenna circumferentially surrounds an exterior portion of the electrode. Lee teaches that it is known to have an implantable medical device (e.g. fig. 2, implantable medical device 10) having a header (here referred to as connector 102) that houses electrode, sensor or antenna (e.g. para 0046, 0072 “antenna, MBC, ICR, radiopaque, radio frequency identification (RFID), sensor, such as a sensor to sense a physiological parameter, or could any other component where it is desired to position the component within the connector 102”) wherein the curved section of the antenna circumferentially surrounds an exterior portion of the electrode (e.g. fig. 19, showing antenna 108 bends to cover two surfaces which would circumferentially surround at least a portion of the electrodes as well as other components within the heading). This would provide the predictable result of increasing the effective length of the antenna in order to improve telemetry performance (e.g. para 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified Prasannakumar with the teachings of Perryman to provide the predictable result of increasing the effective length of the antenna in order to improve telemetry performance.


Regarding claim 13, modified Prasannakumar renders the system of claim 12 obvious as recited hereinabove, the wireless communication link comprising a Bluetooth link  (e.g. para 0028 “IMD 16 and programmer 24 may communicate via wireless communication using any techniques known in the art. Examples of communication techniques may include, for example, low frequency or radio frequency (RF) telemetry, but other techniques are also contemplated”).

Regarding claim 15, modified Prasannakumar renders the system of claim 12 obvious as recited hereinabove, Prasannakumar discloses wherein the electrode component comprises a conducting ribbon.  


Regarding claim 18, Prasannakumar discloses an implantable medical device (IMD) (e.g. fig. 2, Para 0056, IMD 16), comprising: a core assembly (e.g. fig. 2, Para 0056 body 40) comprising a housing having circuitry disposed therein (e.g. fig. 2, Para 0056 body 40); a header (e.g. fig. 2, Para 0056 header 38) comprising an exterior surface that encloses an interior region (e.g. fig. 2 showing header which inherently includes an exterior and an interior region); an antenna disposed within the header (e.g. 44/58 Fig. 3), the antenna including a curved section (e.g. Fig. 4 shows an antenna 44/58 having a curved section), wherein a distance between the curved section of the antenna and an inside surface of the second end of the header is constant (e.g. Fig. 6F shows the curved section of the antenna maintains a constant distance to the header as shown), wherein the curved section is a conducting ribbon (e.g. Fig 4B; it is noted that the applicant’s own disclosure in paragraph 0073 states that a conducting ribbon as having a flat cross section as shown here in figure 4B. Therefore, the flat section of the antenna is understood to be the conducting ribbon), and wherein the antenna is between a center of curvature of the curved section and the housing (e.g. Fig. 2; it is understood that the size of the antenna allows at least a portion of it to be at the center of curvature of the curved section and the housing); and an electrode disposed within the header (e.g. 42, Fig. 3 header 38), wherein the antenna is offset from the electrode (e.g. Figs 3, 6A-6B and fig 18 show that the antenna 58 is offset from the first outside surface which is adjacent the electrode).  Therefore, It would 
Although Prasannakumar as modified by Perryman renders the limitations above obvious, it fails to explicitly recite the curved section of the antenna circumferentially surrounds an exterior portion of the electrode. Lee teaches that it is known to have an implantable medical device (e.g. fig. 2, implantable medical device 10) having a header (here referred to as connector 102) that houses electrode, sensor or antenna (e.g. para 0046, 0072 “antenna, MBC, ICR, radiopaque, radio frequency identification (RFID), sensor, such as a sensor to sense a physiological parameter, or could any other component where it is desired to position the component within the connector 102”) wherein the curved section of the antenna circumferentially surrounds an exterior portion of the electrode (e.g. fig. 19, showing antenna 108 bends to cover two surfaces which would circumferentially surround at least a portion of the electrodes as well as other components within the heading). This would provide the predictable result of increasing the effective length of the antenna in order to improve telemetry performance (e.g. para 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified Prasannakumar with the teachings of Perryman to provide the predictable result of increasing the effective length of the antenna in order to improve telemetry performance.


Regarding claim 21, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Lee teaches wherein the antenna is in a different plane from the electrode (e.g. fig. 19).  

Regarding claim 22, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses wherein the antenna is in a same plane as the electrode  (e.g. fig. 6).    

Regarding claim 23, modified Prasannakumar renders the system of claim 12, Lee teaches wherein the antenna is in a different plane from the electrode (e.g. fig. 19).  

Regarding claim 24, modified Prasannakumar renders the system of claim t2, Prasannakumar discloses wherein the antenna is in a same plane as the electrode (e.g. fig. 6).

Regarding claim 25, modified Prasannakumar renders the IMD of claim 18, Lee teaches wherein the antenna is in a different plane from the electrode (e.g. fig. 19).  

Regarding claim 26, modified Prasannakumar renders the IMD of claim 18, Prasannakumar discloses wherein the antenna is in a same plane as the electrode (e.g. fig. 6).  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Prasannakumar as applied to claim 1-5, 12-14, 15, 18, 21-26 above, and further in view of US Patent Publication Number 20150255858 granted to Li et al. (hereinafter “Li”).
Regarding claim 7, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, but fails to disclose wherein the antenna comprises a bent wire forming a bent monopole antenna. However, Li teaches that it is known to use a bent wire forming a bent monopole antenna (e.g. para 0007 “mono-pole”) to provide the predictable result of optimizing at higher frequencies (e.g. para 0007). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Prasannakumar with the teachings of Li to provide a monopole antenna to provide the predictable result of optimizing at higher frequencies.

Regarding claim 16, modified Prasannakumar renders the system of claim 12 obvious as recited hereinabove, but fails to disclose wherein the antenna component comprises a bent wire forming a bent monopole antenna.  Li teaches that it is known to use a bent wire forming a bent monopole antenna (e.g. para 0007 “mono-pole”) to provide the predictable result of optimizing at higher frequencies (e.g. para 0007). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Prasannakumar with the teachings of Li to provide a monopole antenna to provide the predictable result of optimizing at higher frequencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792